DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 492292
Claims 1-4, 9, and 10 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statement filed 9 September 2019 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating colorectal cancer, pancreatic cancer, cervical cancer, ovarian cancer, breast cancer, and non-small cell lung cancer, does not reasonably provide enablement for treatment of the scope of cancer claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of cancer using YKL-05-099. YKL-05-099 is a name for claimed compound of formula (I).  Thus, the claims taken together with the specification imply that YKL-05-099 can treat cancer.

    PNG
    media_image1.png
    134
    261
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
DO (Cell Cycle, 2013, 12:19, 3159-3164) teaches the following concepts: that Wee1 kinase is linked to colorectal cancer, pancreatic cancer, cervical cancer, ovarian cancer, breast cancer, and non-small cell lung cancer (page 3160, second column, third paragraph; page 3161, second column, first paragraph); and more research is need to understand the therapeutic benefits of Wee1 kinase (page 3162, second column, last paragraph to page 3163, second column).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a cancer through wee1 kinase inhibition, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how Wee1 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treating colorectal cancer, pancreatic cancer, cervical cancer, ovarian cancer, breast cancer, and non-small cell lung cancer.  
The specification does not provide guidance for treatment of the scope of cancer claimed.
The quantity of experimentation necessary:
.
Allowable Subject Matter
Claims 1-4 are allowed.  Claims 9 and 10 are not allowed.
The following is an examiner’s statement of reasons for allowance: HARRISON (US 20160318936, published 3 November 2016) describes example 122 (page 99).  This compound neither anticipates nor renders obvious a compound of the instant application because it is different in at least three respects: an ethyl group is connected to the piperazine ring; and the phenylene ring is unsubstituted.  

    PNG
    media_image2.png
    245
    336
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699